DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curro et al. (US 2002/0016122).
With reference to claim 1, Curro et al. (hereinafter “Curro”) discloses a method of manufacturing an absorbent wearing article [0003,0037] including a stretchable region stretchable in at least one direction [0007,0010,0045-0046], wherein 
In forming the stretchable region, in a state in which is an elastic film (30) is interposed between a first sheet layer (20) having air permeability [0050] and a second sheet layer (40) composed of a nonwoven fabric [0049] while the elastic film is stretched in a stretching and contracting direction of the stretchable region [0055],
the first sheet layer and the second sheet layer are welded [0049] at a large number of positions (50) arranged at intervals in each of the stretching and contracting direction and a direction orthogonal thereto (figures 1 and 4), thereby
the elastic film is melted (via welding) at the large number of positions to form through holes (60), and
the first sheet layer and the second sheet layer are joined at least by solidification of melted material of the elastic film at the positions of the through holes as set forth in  [0049-0050].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Curro et al. (US 2002/0016122) and further in view of Sabbagh et al.  (US 20080003911).
With reference to claim 2, Curro teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Curro and claim 2 is the explicit recitation that a melting point of the first sheet layer and a melting point of the second sheet layer are higher than a melting point of the elastic film, the elastic film is melted at the positions for welding, and a part of the first sheet layer and the second sheet layer is not melted or none of the first sheet layer and the second sheet layer is melted.
Sabbagh et al. (hereinafter “Sabbagh”) teaches an analogous elastic laminate having a melting point of the first sheet layer and a melting point of the second sheet layer are higher than a melting point of the elastic film, the elastic film is melted at the positions for welding, and a part of the first sheet layer and the second sheet layer is not melted or none of the first sheet layer and the second sheet layer is melted [0037].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Curro with the specific melting points as taught by Sabbagh in order to provide a high level of laminate elongation and for the advantages provided for high speed "welding" applications where the nonwoven layer of the laminate is in close proximity to a hot bar or hot wire, and a more delicate, lower melting temperature material on the opposite surface of the laminate could be kept relatively cool as taught by Sabbagh in [0040 and in [0042]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,103,389. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application are anticipated by claim 1 of U.S. Patent No. 11,103,389. 
The instant application requires a disposable wearing article including an elastic film stretchable structure and U.S. Patent No. 11,103,389 requires an absorbent article including a stretchable region.
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 11,103,389.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/333,645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application are anticipated by the reference application.
The instant application requires a stretchable region where first and second sheet layers are welded with an elastic film. The reference application includes the same stretchable region further including vent holes.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The limitations of claims 1-2 of the instant application can be found in claims 1-2 of the reference application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. (US 5,567,501) discloses a process for producing and apertured nonwoven laminate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781